Citation Nr: 1502861	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to April 1972, including service in the Republic of Vietnam from July 1971 to February 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the RO in New Orleans, Louisiana.

In June 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for neck and back disorders; the Veteran did not appeal timely perfect an appeal of that decision and did not submit new and material evidence within one year of that decision.  

2.  The evidence added subsequent to the April 2009 rating decision relates to the unestablished fact of an injury in service that is necessary to substantiate the claims; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claims. 

3.  The Veteran engaged in combat with the enemy during his service as a helicopter pilot in the Republic of Vietnam; the Veteran has provided satisfactory lay evidence that neck and back injuries were incurred in a helicopter landing during combat operations.

4.  The Veteran has current disorders of the neck and back which have been linked by competent evidence to the in-service neck and back injuries.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a neck disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  A neck disorder was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

4.  A back disorder was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection Claims

The RO denied claims for service connection for neck and back disorders in an April 2009 rating decision, which was mailed to the Veteran on April 6, 2009.  At the time of the April 2009 decision, the evidence did not substantiate an injury or disease in service.  Although the Veteran initiated an appeal of the April 2009 decision, and submitted a VA Form 21-4138 on December 23, 2010 relating to the claims, this was not received within one year of the April 6, 2009 decision, or within 60 days of the November 30, 2009 posting of the statement of the case.  Moreover, the Veteran did not submit new and material evidence within one year of the April 2009 decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.156(b).  Accordingly, an appeal of the April 2009 was not timely perfected, and that decision is final.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran requested to have the previously denied claim reopened in December 2010.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the April 2009 decision includes the Veteran's written account and hearing testimony directly addressing his combat engagement and the applicability of the combat rule in substantiating an injury or disease in service.  As this evidence relates to the sole basis of the prior denial (injury or disease in service), and raises a reasonable possibility of substantiating the claims, the Board finds that it is new and material evidence, and that reopening of the claims is warranted.  

Service Connection-Merits Discussion

The Veteran is seeking service connection for current disorders of the neck and back, which he contends were incurred as a result of a hard landing of a helicopter (also described as a crash) during a combat operation in Vietnam.  The claims were denied by the RO on the basis that there was no documentation of the incident involving the helicopter and therefore an in-service injury could not be verified.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  

The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

Here, there appears no doubt regarding the Veteran's combat service.  The RO has granted service connection for posttraumatic stress disorder on the basis of combat service, and service personnel records demonstrate the Veteran's service as a rotary wing pilot in an air cavalry troop engaged in combat operations in the Republic of Vietnam.  A meritorious service commendation specifically notes the Veteran's performance on "many combat assaults and in support of combat forces on the ground."  Accordingly, the combat rule is applicable in this case.  

The term "satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted as meaning "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

In light of the Veteran's acknowledged and documented service as a helicopter pilot engaged in combat operations in Vietnam, the Board accepts the following of the Veteran's assertions as true: he made a rough landing (crash) in a helicopter; the landing was traumatic enough to cause damage to the undercarriage of the helicopter (although the helicopter remained functional); and, the Veteran incurred injuries to his neck and back in the rough landing, which have remained intermittently symptomatic until the present.  These assertions constitute credible, and therefore satisfactory lay evidence of the incurrence of neck and back injuries in service as they are fully consistent with the circumstances, conditions, or hardships of combat service.  

The Veteran's account is also supported by a written account of his co-pilot during the flight in question.  This account echoes the Veteran's description of a hard landing during a combat mission, which damaged the undercarriage of the helicopter, and which resulted in wide-spread aches, pains, and bruises among the crew.  While a request of the U.S. Armed Service Center for Research of Unit Records (CURR) (now known as Joint Services Records Research Center (JSRRC)) was unable to document a helicopter "crash" during the period in question, the Veteran's account is actually of a hard landing in which the helicopter, while damaged, was able to be flown back to base.  It is therefore understandable that the incident might not have been documented as a crash, notwithstanding the fact that the Veteran has repeatedly referred to the incident as a crash in his descriptions to the RO.  In sum, the criterion of incurrence of an injury or disease in service is met.  

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed injury etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Regarding current disabilities of the cervical and lumbar spine, and nexus, a private MRI report of October 2004 reveals lumbar disc herniations and right lateral recess stenosis.  The Veteran apparently underwent a cervical fusion as shown by a May 2007 MRI report.  A February 2009 VA examination includes diagnoses of degenerative joint disease of the cervical and lumbar spine.  The VA examiner opined that the disabilities diagnosed in the examination report were at least as likely as not due to the residuals of injury suffered in the in-service helicopter "crash" in Vietnam.  

In addition, a February 2008 opinion from the Veteran's chiropractor states that the Veteran's "back and neck condition (cervical myofascitis, and thoracic and lumbar segmental dysfunction) is as likely as not a result of a helicopter crash in Vietnam in 1971."  A February 2008 opinion from the Veteran's physician also finds that "it is more likely than not that (the Veteran's) spine condition in the neck and low back was secondary to his helicopter incident during the Vietnam War."  

In summation of the Board's findings, the service connection criterion of an injury or disease in service is satisfied by operation of the combat rule.  The criteria of a current disability and nexus are met by the medical evidence, including the VA examination report of February 2009.  As all criteria necessary for service connection are met, the Board concludes that service connection for disorders of the neck and back is warranted.  

As the Board is granting service connection for neck and back disorder, the claims are fully substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).











CONTINUED ON NEXT PAGE-ORDER



ORDER

Reopening of service connection for a neck disorder is granted.

Service connection for a neck disorder is granted.  

Reopening of service connection for a back disorder is granted.

Service connection for a back disorder is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


